Citation Nr: 0205740	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  An August 1996 Board decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for hearing loss.

2.  The evidence added to the record since the August 1996 
Board decision is duplicative or cumulative of evidence 
previously of record and is not so significant, when viewed 
in conjunction with the evidence previously of record, that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The August 1996 Board decision which denied service 
connection for bilateral hearing loss is final, and new and 
material evidence has not been received to reopen the 
veteran's claim for that benefit.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. §3.156(a)(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC.  As 
such, the VA has no outstanding duty to inform.

The RO attempted to obtain the veteran's complete service 
medical records and was informed that those records were 
unavailable.  The RO informed the veteran that those records 
were unavailable.  The Board is unaware of any additional 
relevant evidence that is available and the veteran has not 
indicated that there is any additional obtainable relevant 
evidence.  The Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Therefore, VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
matters before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The veteran maintains that he is entitled to service 
connection for bilateral hearing loss.  As noted above, the 
veteran's complete service medical records are unavailable.  
The claims file only contains the veteran's April 1955 
discharge examination report.  The veteran's April 1955 
discharge examination report reveals that the veteran had 
normal, 15/15, hearing in both ears.  This report also 
indicates that the veteran had scarring of the tympanic 
membranes.

A June 1986 VA audiology examination indicates that the 
veteran had from moderate to severe high frequency hearing 
loss in each ear.

A September 1989 VA medical examination report indicates that 
the veteran had intact appearing tympanic membranes, with 
normal light reflex.  The examiner noted that the veteran had 
some conversational difficulty with hearing.  The diagnoses 
included impaired hearing.

The Board denied the veteran's claim for service connection 
for hearing loss in a March 1991 Board decision.

A November 1993 VA audiological examination indicates that 
the veteran had bilateral sensorineural hearing loss.

In March 1994, the veteran submitted numerous lay statements 
from his family and friends.  These people stated that they 
had noticed that the veteran had experienced difficulty 
hearing following his military service.

The veteran appeared before a hearing officer at the RO in 
April 1995.  He testified that prior to service he had never 
had any hearing difficulties.  The veteran stated that after 
four weeks into training he was unable to hear marching 
orders.  He claimed that he experienced the acoustic trauma 
of having fired a bazooka, and the acoustic trauma of noisy 
winches and forklifts, in his military occupation as a 
stevedore.

The August 1996 Board decision denied the veteran's claim 
that he had submitted new and material evidence to reopen his 
claim for service connection for hearing loss.  The Board 
noted that the additional evidence was cumulative and did not 
resolve the previous deficiency of no evidence of hearing 
loss in service and no medical evidence connecting the 
veteran's current hearing loss to his service.  The veteran 
did not complete an appeal of that decision and it is final.  
38 U.S.C.A. § 7104(b).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record since the August 1996 Board 
decision includes a December 1999 private audiological 
examination report.  The audiologist noted that the veteran 
had from severe to profound sensorineural hearing loss in 
both ears and that the veteran's hearing loss was consistent 
with a significant history of exposure to loud sounds (most 
likely impulse type noise).  

The veteran testified before a hearing officer at the RO in 
May 2000.  The veteran attributed his bilateral hearing loss 
to the acoustic trauma of firing a bazooka during service.  
He also reported that he was a crane operator in service, and 
that he was exposed to loud machinery noise.  The veteran 
asserted that he knew that he had experienced hearing loss 
while in service, because he would not hear shouted 
instructions while marching in formation.  

VA outpatient records dated from March 1999 to January 2001 
make no reference to hearing loss.  

In September 2001, the veteran submitted duplicate private 
and VA medical records.

The veteran and his spouse testified at a video-conference 
hearing before the undersigned Member of the Board in January 
2002.  The veteran asserted that while in service he had been 
exposed to the acoustic trauma of firing a bazooka, and he 
had been exposed to constant machine and engine noise.  The 
veteran's spouse testified that she had known the veteran for 
46 years and that he had had a hearing problem the entire 
time.  

Although many of the items submitted since the August 1996 
Board decision are new, in that they were not previously of 
record, they are not material to the veteran's claim for 
service connection for bilateral hearing loss.  They do not 
address what was missing at the time of the August 1996 Board 
decision, even when considered with the record as a whole.  
What was missing at the time of the August 1996 Board 
decision was competent (medical) evidence that the veteran's 
current bilateral hearing loss was related to his active 
service.  The evidence received since the August 1996 Board 
decision does not provide such evidence.  The December 1999 
private audiological examination report confirms that the 
veteran has bilateral sensorineural hearing loss, however, 
such evidence was of record prior to August 1996.  The 
private audiologist did not indicate that the veteran's 
hearing loss was caused by any activity of service.  None of 
the newly submitted medical evidence indicates that the 
veteran has bilateral hearing loss related to his active 
service.  Accordingly, the Board finds that the newly 
submitted medical evidence is merely cumulative and is not 
material to the veteran's claims.  

While the testimony of the veteran and his spouse is new, 
this testimony does not constitute competent evidence of a 
causal relationship to service.  Lay assertions of medical 
causation, without supporting competent evidence, even if 
new, are not sufficient to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Consequently, the testimony of 
the veteran and his spouse is not material, and does not 
warrant reopening of the veteran's claim.  

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claim for service connection for 
bilateral hearing loss.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for bilateral 
hearing loss is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

